The plaintiff was driving his automobile southerly upon a main highway and had just met and passed a truck going in the opposite direction when his car and that of the defendant, who was also *Page 716 
proceeding in the opposite direction, collided. The evidence offered at the trial was very contradictory and confusing, but we cannot say that the jury might not reasonably have concluded that the plaintiff was proceeding upon the right-hand portion of the road at a moderate speed when the defendant suddenly drove out from behind the truck to the side of the highway to his left, at a high speed, and so caused the collision. It is true that the plaintiff's son, the principal witness for him, gave testimony which contains many contradictions and improbabilities, but it was for the jury to determine what credibility was to be given to the evidence he gave as to the immediate occurrences at the time of the collision. There are no physical facts in evidence sufficient to show that the conclusion of the jury could not have been reasonably reached; the point of contact upon the defendant's car could have been explained upon the theory that, just before the collision, he tried to turn it to the right and partly succeeded; and the marks on the photograph showing the course of the plaintiff's car are too inconclusive of the point of collision to establish it with any finality.
   There is no error.